Title: To James Madison from Caleb Wallace, 20 April 1804 (Abstract)
From: Wallace, Caleb
To: Madison, James


20 April 1804, Kentucky. “Mr. Harry Toulmin informs me that a Judge is to be appointed for a District on the Tombigby river in the Mississippi Territory, and that he is anxious to obtain the appointment. I therefore take the liberty through you to recommend him to the President as a person who I think qualified for that office. But as he never has acted as a Judge or Lawyer and is a native of England, it may be proper to suggest that about eleven years ago he came to this State with letters of recommendation from Mr. Jefferson yourself and several other respectable characters; on which he was for some time employed as the Principal teacher in the Transylvania Seminary. For the last seven or eight years he has with great propriety officiated as Secretary of State here, and made such proficiency in the Study of Law that a year or two ago he was appointed by our Executive with the Attorney General to make a Compilation of the Criminal Common Law. And with pleasure I subjoin that he is a Gentleman of liberal Education, good Genius, agreeable manners, and remarkeable attention to any business he engages in. He is also a very inteligent Republican, and I believe his political principles induced him to adventure to America, where, in every sense of the word, he has become naturalized.”
